May 26, 2021

                                                          Supreme Court

                                                          No. 2019-318-C.A.
                                                          (P1/15-3840BG)

                    State                  :

                      v.                   :

               Reginald Isom.              :




               NOTICE: This opinion is subject to formal revision
               before publication in the Rhode Island Reporter. Readers
               are requested to notify the Opinion Analyst, Supreme
               Court of Rhode Island, 250 Benefit Street, Providence,
               Rhode Island 02903, at Telephone (401) 222-3258 or
               Email opinionanalyst@courts.ri.gov, of any typographical
               or other formal errors in order that corrections may be
               made before the opinion is published.
                                                             Supreme Court

                                                             No. 2019-318-C.A.
                                                             (P1/15-3840BG)

                   State                     :

                     v.                      :

              Reginald Isom.                 :

       Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                    OPINION

      Chief Justice Suttell, for the Court. The issues in this appeal arise from a

robbery and the resulting exchange of gunshots. A jury convicted the defendant,

Reginald Isom, on eight criminal counts related to the robbery. The defendant now

appeals from the judgment of conviction and commitment. He contends that the trial

justice erred by refusing to include the withdrawal exception to the initial aggressor

rule in his jury instructions on self-defense and by denying the defendant’s motions

for a bill of particulars and to compel a bill of particulars.

      For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court.




                                          -1-
                                          I

                                 Facts and Travel1
      On the morning of October 23, 2015, defendant knocked on the window of

his friend Leroy Dorsey’s house in Providence, and, according to Dorsey, the two

“just sparked up a conversation.” Their discussion concerned the potential

commission of a robbery of a pawnshop on Smith Hill. At the time, defendant was

living in the back of a nonfunctioning pickup truck owned by Dorsey’s grandfather.

The defendant was homeless and had dropped out of high school in his final

semester. The defendant suggested that Dorsey “open the door and be a look-out”

during the robbery. Dorsey agreed, and the pair went across the street to enlist their

acquaintance, Andrew McLean, who had previously discussed the robbery with

defendant. The group further discussed committing the robbery together. McLean,

armed with a gun, then drove the three men to the pawnshop, Capital Gold, on Smith

Street in Providence.

      The targeted pawnshop was owned by Justin Kemp. To enter the door of

Capital Gold, one had to be buzzed in. Once the door closed, it locked automatically,

and customers had to be buzzed back out to exit. The store was separated into two




1
 We recite the facts in narrative form. The essential facts are not disputed; indeed,
virtually the entire robbery was captured on security footage.

                                        -2-
parts; the front section was separated from the back section by bulletproof glass and

a half-door.

      When the trio arrived at Capital Gold at approximately 10:22 a.m., Dorsey

buzzed the door and the door was unlocked for him. As they walked in—with

Dorsey in front—defendant put gloves on and McLean brandished his weapon.

Kemp took out his own gun and pointed it at the three men. Dorsey, who had

apparently missed his assignment to hold the front door open, had allowed it to shut

behind them. Dorsey raced towards the now-locked door with his hands up, running

into McLean and knocking the gun out of his hand. The defendant and McLean then

also ran towards the locked door, putting their hands up as they attempted to flee.

Dorsey recalled that Kemp then stated, “I should * * * kill you guys,” while his gun

was pointed at them.

      When McLean began looking through the items on the ground where his gun

had fallen, Kemp, still holding his gun, approached the men and grabbed McLean

by the front of his sweatshirt. The defendant then jumped on Kemp’s back and

attempted to wrestle the gun away from him, while also swinging a pocketknife at

Kemp. At some point during the scuffle, Dorsey was shot in the leg, and he retreated

to the back of the pawnshop. McLean was shot in the stomach. Dorsey then returned

to the front of the pawnshop and assisted defendant in wrestling with Kemp.

Meanwhile, McLean searched the ground for his gun; when he located it, he


                                        -3-
approached Kemp—who was still wrestling with the other two men—and shot him

in the head.

      The defendant then picked up Kemp’s gun, briefly pointed it towards Kemp’s

body lying on the ground, and then placed it on a nearby stool. The defendant

grabbed Kemp’s cell phone and placed it in his pocket. Dorsey then grabbed

McLean’s gun, and defendant buzzed Dorsey out so he could exit the building.

      The defendant next attempted to find video footage and destroy it by pulling

down a monitor connected to the cameras. The defendant also turned Kemp’s body

over; Kemp was then lying face-up on the ground, surrounded by a pool of his own

blood. At this time, defendant began to look for his own wallet and pocketknife.

Eventually, defendant left with McLean, who had gathered several items from

around the pawnshop, including two laptops. This entire event lasted approximately

four minutes; Kemp was shot approximately fifty-three seconds after the trio entered

the pawnshop.

      Vincent Ritter, a letter carrier for the United States Postal Service, was

delivering mail on foot in the proximity of Capital Gold. While delivering mail

across the street from Capital Gold, Ritter heard approximately five loud bangs,

which seemed to come from inside Capital Gold. Ritter continued his deliveries and

crossed to the side of the street on which Capital Gold was located. As Ritter

approached the curb, he observed a young man, later identified as Dorsey, exiting


                                       -4-
Capital Gold. Ritter asked Dorsey if “everything [was] okay in there[,]” to which

Dorsey responded, “Yes sir, everything is fine.” Dorsey then went down a nearby

street and tossed the gun.

      After Ritter observed Dorsey walking away, he attempted to make a delivery

at Capital Gold. Ritter rang the buzzer at Capital Gold and then looked into the

window, where he observed Kemp lying in a puddle of blood. Ritter then ran in the

direction of his truck—where he had left his phone—stopping a vehicle on his way

and asking the motorist to call 911. When Ritter reached his mail truck, he also

called 911.

      At some point after Ritter called 911, police officers arrived at the scene and

observed Kemp lying on the floor inside Capital Gold. The officers requested a fire

engine to respond to the scene to effectuate a forced entry, which they did using a

master key.    Kemp was subsequently transported to Rhode Island Hospital.

Providence police officers continued their investigation at the scene, which included

extracting video footage from Capital Gold’s surveillance system. Officers also

responded to a separate location, less than a block away, where a firearm was

discovered in a driveway.

      Ritter spoke to Detective Jay Simoneau of the Providence Police Department

at the scene. Detective Simoneau brought Ritter to a residence about a block away

on Ayrault Street, where officers had a suspect in custody. Ritter was shown the


                                        -5-
suspect, Dorsey, sitting on a side-step of the house; Ritter recognized him as the man

he had observed walking out of Capital Gold.

      Dorsey was taken to the hospital to treat his gunshot wound, and later to the

police station to be questioned. At the police station, Dorsey identified photographs

of defendant and McLean as the men who were present at Capital Gold with him.

That same day, at 1:38 p.m., McLean was also apprehended. Because McLean had

a gunshot wound to his stomach, he was first taken to the hospital.

      On July 20, 2016, Dorsey pled guilty to charges of first-degree robbery,

conspiracy, discharging a firearm, and felony assault, for which he was sentenced to

thirty years to serve at the Adult Correctional Institutions, followed by twenty years

of probation. McLean also pled guilty to charges of first-degree robbery, conspiracy,

discharging a firearm, felony assault, and carrying a pistol without a license, for

which he was sentenced to forty years to serve at the ACI, followed by twenty years

of probation.

      On November 24, 2015, an indictment was filed against defendant. On

December 9, 2016, defendant was identified in an unrelated investigation in

Pennsylvania. After defendant gave Pennsylvania officers several false names and

birth dates, they ran defendant’s fingerprints, which came back with a “hit” for a

warrant in Providence, Rhode Island, related to the robbery of Capital Gold.




                                        -6-
                                            A

                                    Pretrial Motion

       Prior to trial, defendant filed a motion for a bill of particulars requesting

information on each count, regarding: “[t]he exact location of the alleged offense”;

“[t]he precise time of day that the offense was allegedly committed”; “[t]he manner

and means by which the alleged offense was committed”; “[a] detailed statement of

the factual information upon which the State will rely * * *”; and “any information

in the prosecutor’s files * * * which establishes * * * the existence of any element

of any of the alleged charges.” The state responded that the relevant facts were

contained in their discovery response in the case, which, the state argued, satisfied

the bill of particulars. The defendant then moved to compel the state to answer his

motion for a bill of particulars. The defendant argued both of these motions in front

of the trial justice on June 4, 2018, before the start of trial. However, the trial justice

determined that “where the State has provided ample discovery and the indictment

contains specific allegations, a bill of particulars is not appropriate.” Accordingly,

the trial justice denied the motions.

                                            B

                                        The Trial

       The defendant’s trial occurred over six days in June 2018. In exchange for a

letter to the parole board, Dorsey testified at defendant’s trial. Due to the severity


                                           -7-
of injuries sustained, Kemp could not remember anything that happened on October

23, 2015, and did not testify to these events; however, he testified as to his injuries

and regarding the pawnshop more generally. Ritter and several police officers

testified regarding what they saw that day. The defendant also testified in his own

defense.

      At the conclusion of the trial, defendant requested a self-defense instruction

“with regard to the felonious assault, the possession of a handgun as a felony, the

discharge of a handgun during a crime of violence, and possession without a

license.” The state objected to the self-defense instruction, specifically focusing on

defendant’s proposed instruction regarding a withdrawal exception to the so-called

“initial aggressor rule” and stating that there had been no “good-faith withdrawal”

in this case. The trial justice ultimately agreed to give a self-defense instruction,

stating that “[y]ou don’t need much” to get such an instruction. However, he refused

to “give the withdrawal instruction[.]” The trial justice gave the self-defense

instruction only with respect to the charges of assault with a dangerous weapon and

discharge of a firearm during a crime of violence. That self-defense instruction

stated, in part:

             “The law of self-defense holds that a person may defend
             himself whenever he reasonably believes that he is in
             imminent danger of bodily harm from another. A person
             harboring such a reasonable fear need not wait for the
             other person to strike first. However, such a person must


                                         -8-
             use only such force as is reasonably necessary under all
             the circumstances to protect himself.

             “* * *

             “Although the State is obliged to negate the claim of
             self-defense beyond a reasonable doubt, you must also
             bear in mind that a defendant may not invoke the doctrine
             of self-defense if he has instigated the combative
             confrontation or has knowingly assisted in creating this
             occurrence.

             “Self-defense is based on necessity, and a defendant is not
             entitled or permitted to provoke a difficulty, thereby
             creating necessity, and then attempt to justify his conduct
             as an act of self-defense.”

      After deliberations, the jury found defendant guilty of first-degree robbery of

Kemp (count one); conspiracy to commit robbery (count two); discharging a firearm

during a crime of violence, namely, robbery or attempted robbery resulting in injury

to Kemp (count three); assaulting Kemp with a dangerous weapon (count four);

unlawfully possessing a pistol without a license as to both McLean’s gun and

Kemp’s gun (counts five and seven); and unlawfully possessing a pistol after

previously being convicted of a felony, as to both guns (counts six and eight).

      At sentencing, the trial justice noted that defendant was also adjudged a

probation violator as to three other cases and ordered defendant to serve sixty-six

months in each case. As to the case at bar, defendant was sentenced to a life sentence

as to count one; ten years suspended, with probation, concurrent with the life

sentence, as to count two; twenty years without parole with ten years to serve,

                                        -9-
consecutive to the life sentence, as to count three; twenty years to serve, concurrent

with the life sentence, as to count four; ten years suspended, with probation,

consecutive to the count three sentence, as to count five; ten years to serve,

concurrent with the life sentence, as to count six; ten years suspended, with

probation, consecutive to the count three sentence, as to count seven; and ten years

to serve, concurrent with the life sentence, as to count eight. The previously

suspended probationary time was to be served concurrently with the new sentence

imposed.

      A judgment of conviction was entered on January 15, 2019. The defendant

filed a timely notice of appeal on January 22, 2019.

                                         II

                                     Discussion

                                          A

                                 Jury Instructions

      The defendant argues that the trial justice committed reversible error in

refusing to instruct the jury about the withdrawal exception to the initial aggressor

rule as it relates to the self-defense instruction. The defendant contends that he

surrendered in good faith to Kemp, communicated that to Kemp, and was still

confronted by deadly force. The state replies that the withdrawal exception is not




                                        - 10 -
recognized in Rhode Island, and that, even if it were, the exception is not applicable

here.

                                          1

                                Standard of Review

        This Court reviews “jury instructions on a de novo basis.” State v. Ros, 973

A.2d 1148, 1166 (R.I. 2009). “It is well established that, ‘on review, we examine

jury instructions in their entirety to ascertain the manner in which a jury of ordinary

intelligent lay people would have understood them.’” Id. (brackets omitted) (quoting

State v. Ibrahim, 862 A.2d 787, 796 (R.I. 2004)). “This Court will not examine a

single sentence apart from the rest of the instructions, but rather the challenged

portions must be examined in the context in which they were rendered.” Id. (brackets

omitted) (quoting Ibrahim, 862 A.2d at 796). “A trial justice’s refusal to grant a

request for jury instruction is not reversible error if the requested charge is fairly

covered in the general charge.” State v. Hallenbeck, 878 A.2d 992, 1008 (R.I. 2005)

(brackets omitted) (quoting State v. Lynch, 854 A.2d 1022, 1044 (R.I. 2004)).

        “Pursuant to G.L. 1956 § 8-2-38, ‘we determine whether the jury charge

sufficiently addresses the requested instructions and correctly states the applicable

law.’” Ros, 973 A.2d at 1166 (quoting State v. Graham, 941 A.2d 848, 855 (R.I.

2008)). “In so doing, we examine the record in a light most favorable to the




                                        - 11 -
defendant.” State v. Soler, 140 A.3d 755, 759-60 (R.I. 2016) (quoting State v.

Pineda, 13 A.3d 623, 631 (R.I. 2011)).

                                          2

                           The Withdrawal Exception

      In regard to a self-defense instruction, “we have held that a trial justice is

obligated to give a proposed instruction on self-defense ‘regardless of how slight

and tenuous the evidence may be on which the self-defense hypothesis is

advanced.’” State v. Martin, 68 A.3d 467, 474 (R.I. 2013) (quoting State v. Linde,

876 A.2d 1115, 1130 (R.I. 2005)). However, “we have affirmed a trial justice’s

refusal to give a proposed instruction where there was an ‘incongruent self-defense

theory proffered by the defendant to the trial justice and a dearth of evidence

applicable to a properly articulated theory.’” Id. (brackets omitted) (quoting Pineda,

13 A.3d at 634).

      “In fact, we have cautioned that an instruction that is unsupported by the

evidence adduced at trial runs the risk of confusing or misleading the jury and thus

should not be given.” Martin, 68 A.3d at 474. “[W]e also have observed that ‘one

may not invoke the doctrine of self-defense if he or she has instigated the combative

confrontation.’” Linde, 876 A.2d at 1130 (quoting State v. Martinez, 652 A.2d 958,

961 (R.I. 1995)). “Self-defense is grounded on necessity, and one cannot provoke a

difficulty, thus creating the necessity, and then justify the resulting homicide or


                                        - 12 -
injury as an act of necessity and self-defense.” Id. (quoting State v. Guillemet, 430

A.2d 1066, 1069 (R.I. 1981)).

      For the first time, this Court addresses the application of the withdrawal

exception to the initial aggressor rule in relation to self-defense. The United States

Supreme Court has said that, under certain circumstances, “[i]t should [be] submitted

to the jury whether the act of the accused * * * was intended to be, and should have

been reasonably interpreted as being, a withdrawal by the accused in good faith from

further controversy[.]” Rowe v. United States, 164 U.S. 546, 554-55 (1896). Other

jurisdictions have outlined the test to determine whether the withdrawal exception is

appropriate. “[T]he doctrine of communicated withdrawal may not be invoked

unless the aggressor’s intent to withdraw is clearly made known to his victim.” State

v. Diggs, 592 A.2d 949, 951 (Conn. 1991). In other words, “[o]nly in the event that

he communicates to his adversary his intent to withdraw and in good faith attempts

to do so is he restored to his right of self-defense.” United States v. Desinor, 525

F.3d 193, 198-99 (2nd Cir. 2008) (quoting United States v. Taylor, 510 F.2d 1283,

1287 (D.C. Cir. 1975)).

      The defendant argues that, in moving towards the door and putting his hands

up, he clearly withdrew and communicated his withdrawal to Kemp, who continued

to scream at the three men and point his gun at them. The state, on the other hand,

notes the short time span of this event and that defendant moved to ultimately have


                                        - 13 -
an advantage over Kemp, by jumping on his back, with merely fifty-three seconds

elapsing between defendant’s entrance into the store and Kemp getting shot.

      We recognize that the trial justice carefully considered our past jurisprudence

in providing a self-defense instruction in the case at bar. As stated supra, we have

repeatedly cautioned the trial courts to “instruct the jury on self-defense regardless

of how ‘slight and tenuous the evidence may be on which the self-defense hypothesis

is advanced.’” Linde, 876 A.2d at 1130 (quoting State v. Butler, 107 R.I. 489, 496,

268 A.2d 433, 436 (1970)). However, one must scour the videotape footage very

carefully to detect even a scintilla of evidence that defendant was entitled to a

self-defense instruction. There is no question that defendant, entering the pawnshop

with others who were armed to rob it, was the initial aggressor here; defendant does

not dispute this. Therefore, his only remaining avenue under a self-defense theory

was through the application of the withdrawal exception, which has never been

adopted in this jurisdiction.

      Even if this Court were to adopt the withdrawal exception to the initial

aggressor rule, we do not find that defendant satisfied the requirements under that

exception as a matter of law. Under such a theory, defendant had to show not only

that he had withdrawn, but also that the dangerous situation that he and his

companions had created had dissipated. See Desinor, 525 F.3d at 199. We first note

that any evidence that defendant had withdrawn was tenuous; defendant had his


                                        - 14 -
hands up for less than thirty seconds, and, at his first opportunity, got behind Kemp

and attacked him. However, even if defendant had presented evidence that he had

withdrawn, which we do not find, he presented no evidence that the robbery

dissipated. In fact, after Kemp was shot, defendant and McLean continued on with

the robbery, collecting various items from the pawnshop. Accordingly, defendant

did not present sufficient evidence to warrant a jury instruction on the withdrawal

exception.

      Thus, it is clear to us that the trial justice was decidedly generous in giving an

instruction on self-defense. We are convinced, however, that defendant was not

entitled to a jury instruction as to the withdrawal exception to the initial aggressor

rule under a self-defense theory, an exception that we need not, and do not, adopt in

the context of this case.

                                          B

                                 Bill of Particulars

      The defendant additionally argues that the trial justice abused his discretion

in denying defendant’s motion for a bill of particulars and motion to compel such

because two separate acts could have established the single count of assault with a

dangerous weapon. The state responded that defendant was not entitled to a bill of

particulars because the indictment was sufficiently worded to provide adequate

notice to defendant.


                                        - 15 -
      Rule 7(f) of the Superior Court Rules of Criminal Procedure provides:

             “Upon motion of a defendant the court shall direct the
             filing of a bill of particulars. A motion for a bill of
             particulars may be made within thirty (30) days after
             arraignment or at such later time as the court may permit.
             A bill of particulars may be amended at any time subject
             to such conditions as justice requires.”

However, this Court has addressed situations where a bill of particulars was not

presented. In State v. Mollicone, 654 A.2d 311 (R.I. 1995), we held:

             “Although Rule 7(f) is expressed in mandatory terms, we
             have noted * * * that ‘the function of a bill of particulars
             is to provide the defendant with the factual detail omitted
             from an indictment or information. Its primary purpose is
             to supply the defendant with such particulars as are
             necessary in order that judicial surprise is avoided at
             trial.’” Mollicone, 654 A.2d at 325 (brackets omitted)
             (quoting State v. Collins, 543 A.2d 641, 654 (R.I. 1988)).

Further, we have recognized that “the granting of a bill of particulars in any civil or

criminal proceeding is within the discretion of the justice who hears the motion and

his [or her] discretion will not be disturbed unless it appears that there has been an

abuse of discretion.” State v. Gregson, 113 A.3d 393, 397 (R.I. 2015) (quoting Union

Mortgage Co. v. Rocheleau, 51 R.I. 345, 348, 154 A. 658, 660 (1931)).

      As to the indictment, the trial justice noted that it “is very specific with respect

to the assault charge. It is a charge of assault with a dangerous weapon, namely, a

firearm. The video has been provided to counsel[.]” He went on: “[W]here the State




                                         - 16 -
has provided ample discovery and the indictment contains specific allegations, a bill

of particulars is not appropriate.” (Citing Mollicone, cited supra.)

      We agree with the trial justice. Considering the specific allegations in the

indictment and the discovery provided by the state—including the video of the entire

encounter—we are of the opinion that the trial justice did not err in denying the

motion for a bill of particulars and the subsequent motion to compel such, under the

circumstances of the case.

                                         III

                                    Conclusion

      For the reasons stated herein, the defendant’s appeal is denied, and the

judgment of the Superior Court is affirmed. The record shall be returned to the

Superior Court.




                                       - 17 -
                                                  STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Reginald Isom.

                                     No. 2019-318-C.A.
Case Number
                                     (P1/15-3840BG)

Date Opinion Filed                   May 26, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Robert D. Krause

                                     For State:

                                     Mariana E. Ormonde
                                     Department of Attorney General
Attorney(s) on Appeal
                                     For Defendant:

                                     Camille A. McKenna
                                     Department of Attorney General




SU-CMS-02A (revised June 2020)